248 F.2d 655
101 U.S.App.D.C. 333
AFRO-AMERICAN PUBLISHING CO., Appellant,v.Carl A. RUDBECK, Appellee.
No. 13735.
United States Court of Appeals District of Columbia Circuit.
Argued Sept. 25, 1957.Decided Oct. 17, 1957, Petition for Rehearing Denied Nov. 8, 1957.

Messrs. James A. Cobb and George E. C. Hayes, Washington, D.C., with whom Mr. John A. Shorter, Jr., Washington, D.C., was on the brief, for appellant.
Mr. J. Robert Carey, Washington, D.C., with whom Messrs. Michael F. Keogh and John F. Costello, Washington, D.C., were on the brief, for appellee.
Before EDGERTON, Chief Judge, and PRETTYMAN and DANAHER, Circuit judges.
PER CURIAM.


1
The defendant newspaper publisher appeals from a judgment in a libel suit.  The newspaper published an account of an alleged brutal beating by 'two officers' who were 'plainclothesmen.'  The news story included statements that 'The accused officers are assigned to precinct 5' and that 'The arresting officer was listed as Det.  C. A. Rudbeck, according to a spokesman at precinct 5.'


2
This implied that Rudbeck took part in the alleged beating.  The defendant does not contend, in this suit, that he did so.  It contends among other things that it only published, in good faith, what it had been told; that the plaintiff was in fact 'the arresting officer'; and that the occasion was privileged.  Our decision in Pittsburgh Courier Publishing Co. v. Lubore, 91 U.S.App.D.C. 311, 200 F.2d 355, shows that the occasion was not privileged.  We find no error affecting substantial rights.


3
Affirmed.